Case: 11-40660       Document: 00511888356         Page: 1     Date Filed: 06/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 15, 2012
                                     No. 11-40660
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




PETE WILSON,

                                                  Plaintiff-Appellant,

versus

KISHA STOTTS,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                 No. 6:11-CV-70




Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Pete Wilson, Texas prisoner # 664445, filed a 42 U.S.C. § 1983 complaint
against Kisha Stotts, a corrections officer working in the prison library. Wilson

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40660    Document: 00511888356     Page: 2    Date Filed: 06/15/2012

                                  No. 11-40660

alleging that Stotts had falsely accused him of paying another inmate for legal
assistance; prison officials locked up the other inmate, because such payments
are against prison policy; this prohibited Wilson from having any contact with
the inmate at a critical time during his correspondence with the Innocence Pro-
ject; after Wilson filed a grievance, Stotts harassed him when he used the law
library by telling him not to talk loudly and ordering him to sign in; Wilson
avoided using the library because of this harassment; and his case against Stotts
was about retaliation.
      For the reasons assigned in the magistrate judge’s report as well as in its
own order, the district court dismissed the action as frivolous and for failure to
state a claim under 28 U.S.C. § 1915A(b)(1). The court denied Wilson leave to
proceed in forma pauperis (“IFP”) on appeal, certifying that the appeal was not
taken in good faith. Wilson moves this court for leave to proceed IFP.
      The motion constitutes a challenge to the district court’s certification that
the appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). This court’s inquiry into a litigant’s good faith “is limited to
whether the appeal involves legal points arguable on their merits (and therefore
not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quo-
tation marks omitted). “When the prisoner opts to challenge the certification
decision, the motion must be directed solely to the trial court’s reasons for the
certification decision.” Baugh, 117 F.3d at 202.
      Neither Wilson’s IFP application nor his supporting brief addresses the
certification decision in any meaningful way. He asserts only that the decision
was wrong and that retaliation continues in prison, but he never specifically
addresses whether he is the target of the alleged retaliation. Because Wilson
has failed to challenge the reasons for decision or to show that the appeal raises
a nonfrivolous issue, the IFP motion is DENIED, and the appeal is DISMISSED
as frivolous. See id. at 202 n.24; 5TH CIR. R. 42.2.
      The dismissal of Wilson’s appeal as frivolous counts as a strike for pur-

                                        2
   Case: 11-40660   Document: 00511888356      Page: 3   Date Filed: 06/15/2012

                                  No. 11-40660

poses of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88
(5th Cir. 1996). Wilson is cautioned that if he accumulates three strikes, he will
not be allowed to proceed IFP in any civil action or appeal filed while he is
detained or incarcerated in any facility unless he is “under imminent danger of
serious physical injury.” See § 1915(g).




                                        3